Citation Nr: 1341863	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as dermatitis.

2.  Entitlement to service connection for a headache disorder, claimed as migraine headaches, to include as secondary to a skin disorder.

3.  Entitlement to service connection for jaw arthritis, to include as secondary to a skin disorder.

4.  Entitlement to service connection for cervical spine arthritis, to include as secondary to a skin disorder.

5.  Entitlement to service connection for an immune-system disorder, claimed as chronic fatigue syndrome, to include as secondary to a skin disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 1993. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, denied the Veteran's claims for service connection for a skin condition (claimed as dermatitis), neck arthritis, jaw arthritis, an immune-system condition (claimed as fatigue), and migraine headaches.  The Veteran appealed the RO's December 2008 rating action to the Board.

In September 2011, the Veteran withdrew his request for a Travel Board hearing.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file was completed to ensure thorough analysis of the evidence of record. 

When this case was most recently before the Board in December 2012, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A skin disorder is not etiologically related to a disease, injury, or event in service.

2.  A headache disorder is not etiologically related to a disease, injury, or event in service, and is not proximately due to or aggravated by a service-connected disability.

3.  The Veteran has not had jaw arthritis at any time during the pendency of this appeal.

4.  Cervical spine arthritis is not etiologically related to a disease, injury, or event in service, and is not proximately due to or aggravated by a service-connected disability.

5.  The Veteran has not had an immune-system disorder, claimed as chronic fatigue syndrome, at any time during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a headache disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for jaw arthritis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for cervical spine arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.  The criteria for service connection for an immune-system disorder, claimed as chronic fatigue syndrome, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claims, by letters mailed in May and July 008, prior to the initial adjudication of the claims.  The Veteran also received notice regarding his secondary service connection claims in January 2013; although this notice was sent after the initial adjudication of the claims, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for the issues on appeal.  Consequently, the failure to provide earlier notice with respect to that element of the claims is no more than harmless error.

The record also reflects that service treatment records and pertinent post-service medical records have been obtained and that the Veteran has been afforded appropriate VA examinations for the claims of service connection for skin disorder and headaches, per the Board's December 2012 remand.  The Board notes that VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board observes that the Veteran has not been afforded VA examinations to determine the nature and etiology of his claimed jaw arthritis, cervical spine arthritis, or immune-system disorder.  In this regard, the Board points out that VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

In this case, and as discussed in detail below, the Veteran has not submitted a prima facie case for service connection for his claimed jaw arthritis, cervical spine arthritis, or immune-system disorder, which requires (1) competent medical or objective lay evidence of a current disability and (2) competent medical or lay evidence of a disease or injury during military service.  Accordingly, a VA medical examination to determine the nature and etiology of the Veteran's jaw arthritis, cervical spine arthritis, or immune-system disorder is not necessary in this case.  38 C.F.R. § 3.159(c) (4).

The Veteran has not identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

If certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).

In order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran claims that his headache disorder, his alleged jaw arthritis, cervical spine arthritis, his alleged immune-system disorder, and his possible chronic fatigue syndrome are due to inflammation from his dermatitis. 



Claim - Skin Disorder

The Veteran contends that service connection is warranted for his skin disorder as it is related to service.  Specifically, the appellant asserts that he developed dermatitis shortly after an in-service soap injury to his right eye.  

Service treatment records show that in September 1992 the Veteran had tiny bumps on his lower lip.  The assessment was transient allergic reaction versus viral syndrome.  Service treatment records show that in June 1992 aircraft soap was splashed in the Veteran's right eye.  

The Veteran also asserts that a service treatment record in April 1993, noting a trip to the emergency room for a medical problem, was a time in which he complained about the redness on his face.

VA treatment records reflect a diagnosis of seborrheic dermatitis, and a June 2005 VA computed problem list indicates that it began on August 1, 1993. 

With his notice of disagreement in July 2009, the Veteran also submitted photographs of his face.

The Veteran was afforded a VA examination in January 2013 in which the examiner noted no rash or active lesions.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that seborrheic dermatitis was noted to have begun in August 1993 per a VA emergency note in January 2001, but a service treatment record in a September 1999 report showed transient tiny bumps on the lower lip, now gone.  The examiner furthered that a primary care note in September 1999 noted a small rash on the malar area.  The examiner opined that the lesions noted during active duty did not appear near the claimed seborrheic dermatitis; the etiology was not from airplane soap.  The examiner referenced medical literature that stated that seborrheic dermatitis was characterized by sharply demarcated, yellow to red to brown, greasy or bran-like scaling patches and plaques; lesions favored the scalp, ears, face, presternal chest and intertriginous areas; generalized and erythrodermic forms rarely occurred; the exact pathogenesis of seborrheic dermatitis was yet to be fully elucidated, but this dermatosis was commonly linked with the yeast Malassezia, immunologic abnormalities, sebaceous activity, and patient susceptibility.

After thorough review of the evidence of record, the Board finds there is no competent medical evidence relating the Veteran's skin disorder to service.  In fact, the competent and uncontroverted medical evidence of record, in the form of the VA examination report in January 2013, states the Veteran's condition is not related to an in-service injury, event, or illness.  

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA, to include Internet articles, in which it has generally been argued that his skin disorder is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board notes that the only competent medical opinion of record provides a negative etiological opinion in regards to the Veteran's skin disorder as related to his service.

In sum, the Board has determined that the Veteran's current disability, diagnosed as seborrheic dermatitis is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

As the claim for service connection for a skin disorder has been denied, the claims for service connection as secondary to a skin disorder are also denied.  38 C.F.R. § 3.310(a).  However, the Board will address the claims on a direct basis in the remainder of the decision.

Claim - Headache Disorder

Service treatment records show that in March 1993 the Veteran complained of headaches for two days. 

VA treatment records reveal diagnoses of headaches and migraines.  Specifically, the Board notes that in a VA clinical note in August 2006, the Veteran reported headaches "came after exposure to tetrachloroethylene" in 2003.  A VA neurology resident clinical note in June 2007 showed that the Veteran reported that after he gave blood in 2003, he had headaches which had been present every day after he ate.

The Veteran was afforded a VA examination in January 2013 in which he reported onset of his headaches when he had redness and inflammation on his face in 1992.  The VA examiner noted that in prior VA treatment records, the Veteran stated that the onset of his headaches was in 2003.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the headache noted in the service treatment records was transitory; the headache reported by the Veteran in a VA neurology consultation in 2006 had its onset 3 years prior; the Veteran had no chronic headache during active duty, and it did not appear until 2003.

After thorough review of the evidence of record, the Board finds there is no competent medical evidence relating the Veteran's headache disorder to service.  In fact, the competent and uncontroverted medical evidence of record, in the form of the VA examination report in January 2013, states the Veteran's condition is not related to an in-service injury, event, or illness.  

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA in which it has generally been argued that his headache disorder is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  The Board has accepted the Veteran's account as competent.  However, the Board has not found the Veteran's account as credible as he previously reported to VA examiners that his headache disorder began in 2003, but then reported that it began in 1992 to the January 2013 VA examiner.

Moreover, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen, 10 Vet. App. 183, 187, aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  The Board notes that the only competent medical opinion of record provides a negative etiological opinion in regards to the Veteran's headache disorder as related to his service.

In sum, the Board has determined that the Veteran's current disability, diagnosed as headaches and migraines is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

Claim - Jaw Arthritis

Although the Veteran reported experiencing symptoms of jaw arthritis during the pendency of this claim, the record establishes that he did not have the disability at the time the claim for VA disability compensation was filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection for jaw arthritis.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for jaw arthritis must fail because the most recent medical evidence does not indicate a current diagnosis of this condition.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA in which it has generally been argued that his claimed jaw arthritis is related to service.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen, 10 Vet. App. 183, 187, aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  The Board notes that the competent medical evidence of record does not show a diagnosis of jaw arthritis.

Accordingly, the criteria for service connection are not met and the claim must be denied. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

Claim - Cervical Spine Arthritis

As noted above, the Veteran claims that his cervical spine arthritis is due to inflammation from his dermatitis. 

VA treatment records show diagnoses of and treatment for cervical spondylosis and recurrent neck pain.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for cervical spine arthritis must fail because the medical evidence does not indicate a connection between the disability and service.  

That is, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA in which it has generally been argued that his cervical spine arthritis, diagnosed as cervical spondylosis, is related to service, or more specifically to his dermatitis.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403; Caldwell, 1 Vet. App. 466.  The Board has accepted the Veteran's account as competent.  

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen, 10 Vet. App. 183, 187, aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  The Veteran may believe that his cervical spine disability is related to dermatitis, but there is no indication of such a relationship, nor is there an indication that the alleged causative factor, dermatitis, is itself related to service.  

In sum, the Board has determined that the Veteran's current disability, diagnosed as cervical spondylosis is not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

Claim - Immune-System Disorder

The Veteran claims that his dermatitis left his immune system unable to destroy the fungus that lived on his face.  His immune system fighting the fungal infection caused fatigue.  

A VA primary care clinical note in June 2005 noted an assessment of "? Ch [chronic] fatigue syndrome".

The Board finds that although the Veteran reported experiencing symptoms of an immune-system disorder during the pendency of this claim, the record establishes that he did not have the disability at the time the claim for VA disability compensation was filed or during the pendency of the claim.  See McClain, 21 Vet. App. 319, 321.  To this point, the Board finds that the aforementioned VA assessment of "?" chronic fatigue syndrome does not constitute a diagnosis of the disorder as it was expressed in a speculative manner.  Therefore, the Veteran is not entitled to service connection for an immune-system disorder, claimed as chronic fatigue syndrome.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for an immune-system disorder, claimed as chronic fatigue syndrome must fail because the most recent medical evidence does not indicate a current diagnosis of these conditions.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer, 3 Vet. App. 223, 225; Rabideau, 2 Vet. App. 141, 144.  

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA in which it has generally been argued that his immune-system disorder, claimed as chronic fatigue syndrome, is related to service.

However, the Board notes that a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen, 10 Vet. App. 183, 187, aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones, 7 Vet. App. 134, 137.  The Board notes that the competent medical evidence of record does not show a diagnosis of an immune-system disorder, claimed as chronic fatigue syndrome.

Accordingly, the criteria for service connection are not met and the claim must be denied. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for a skin disorder, claimed as dermatitis, is denied.

Entitlement to service connection for a headache disorder, claimed as migraine headaches, to include as secondary to a skin disorder, is denied.

Entitlement to service connection for jaw arthritis, to include as secondary to a skin disorder, is denied.

Entitlement to service connection for cervical spine arthritis, to include as secondary to a skin disorder, is denied.

Entitlement to service connection for an immune-system disorder, claimed as chronic fatigue syndrome, to include as secondary to a skin disorder, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


